722 S.E.2d 600 (2012)
LAND, et al
v.
LAND, et al.
No. 62P10-2.
Supreme Court of North Carolina.
March 8, 2012.
James G. Exum, Jr., Greensboro, for Cleo Edward Land, Jr., et al.
Jennifer T. Harrod, Greensboro, for Cleo Edward Land, Sr., et al.
Edwin R. Gatton, Greensboro, for Cleo Edward Land, Jr., et al.
The following order has been entered on the motion filed on the 5th of December 2011 by Plaintiffs to Dissolve Temporary Stay:
"Motion Denied by order of the Court in conference, this the 8th of March 2012."